DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is responsive to a communication dated September 26, 2022. Claims 1-17 are pending in the present application. 

Prosecution Reopened
In view of the appeal brief filed on September 26, 2022, PROSECUTION IS HEREBY REOPENED. The new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        	
Response to Arguments
The Applicant argues that “absent knowledge of the claimed invention, one of ordinary skill would [not] have taken from Kaneko the suggestion that a signal form an LPF on a power supply can be sent to a controller, which then issues a command to open a switch of a CCID included in a charge cord” (Applicant’s Appeal Brief; page 3).
The Office is in agreement that the step of the signal being sent from inside the vehicle to outside of the vehicle is absent. Thus prosecution is reopened.
Although the previously recited AAPA stands as rejecting the features as discussed in the rejection dated 4/26/2022, the present rejection is relying on Mitsutani US20100318250A1, which contains the same features of AAPA in addition to the missing features, in view of Kaneko. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani US20100318250A1 in view of Kaneko JPH10108451A.
Regarding claim 1, Mitsutani discloses an automotive vehicle (Mitsutani; FIG. 1; ¶60)., with a battery (150). It is well-known in the art that the battery included in a vehicle is a traction battery as evidenced by the applicant admitted prior art in FIGS. 1 and 2 of the present application. 
Mitsutani discloses an onboard battery charger (Mitsutani; FIGS. 4) configured to be electrically connected with an off board AC grid, or an external power supply (402)– via a charging cable (300).  The charge cable (14) is connected between the automotive vehicle  and AC grid (402). The charge cable (300) includes a charge circuit interrupt device (CCID) (332) external to the automotive vehicle (Mitsutani; FIG. 4; ¶95).
Mitsutani discloses a controller (ECU 170) contained in the onboard battery charger of the automotive vehicle is configured to receive a detected output voltage (Vac) of an external power supply (402) (Mitsutani; FIG. 4; ¶108-109).  The ECU controls a state of a relay contained within a charge circuit interrupt device (CCID) (332) to issue a command to open contactors of the charge circuit interrupt device (Mitsutani; FIG. 4; ¶100). 
Mitsutani is silent as to the on board battery charger being configured to attenuate a fundamental component of a voltage signal associated with power form the AC grid to generate a signal that has a bias value corresponding to a voltage on the AC grid, and to issue a command to open the contactors in response to a minimum value of the signal being less than a predetermined threshold value.
Kaneko discusses a system for the switching of a power supply that includes a voltage detector (20) for detecting an input AC voltage that includes a low-pass filter (LPF) (21) – which is known to attenuate a signal – receiving an alternate current (Kaneko, FIG. 1 – ¶4). Although it is not explicitly stated that the AC source is from a grid, because Kaneko discloses receiving an alternate current from a source, it would be obvious for a person of ordinary skill in the art to use grid power, as taught by Mitsutani. Further, it should be noted that by the very definition, a low-pass filter attenuates a fundamental component of the received signal. In this case, the fundamental component is the frequency. The high frequency is passed through the LPF and attenuated (Kaneko, ¶21). Thus, Kaneko discusses attenuating a fundamental component of a voltage signal associated with power from the AC grid. Kaneko further discusses an input AC-detecting voltage Vr, corresponding to an effective voltage output from the LPF (21) (Kaneko, FIG. 1, Abstract and ¶21). For the above reasons, Kaneko is interpreted to disclose attenuating a fundamental component of a voltage signal associated with power from the AC grid to generate an AC signal that has a bias value corresponding to a voltage on the AC grid.
	Kaneko further discusses Vr being compared in a comparator (22) with a reference voltage value – or predetermined threshold. An input AC detection voltage indicating that the input AC is a normal value of less than the prescribed voltage is outputted to the control unit (5) (Kaneko, ¶9). The control unit (5) sends out a cut-off voltage to a gate to stop the switching operation (Kaneko; ¶10).
	It would be obvious to one of ordinary skill for the control unit (170) of Mitsutani to send the cut-off signal detected within a voltage detector, corresponding to the voltage detector (171) of Mitsutani, as taught by Kaneko to the switches in the CCID of AAPA in order to open the switches and prevent current flow into the vehicle that would otherwise cause excessive current flows when in decline and prevent overcharging which can damage a vehicle (Kaneko, ¶1). 
Regarding claims 4 and 5, Mitsutani is silent as to the on-board battery charger including a filter, particularly a low-pass filter, configured to perform the attenuation of the fundamental component of the voltage signal.
Kaneko discloses a low-pass filter to attenuate a fundamental component of the voltage signal.  
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko to the voltage sensor (171) of the on-board battery charger of Mitsutani in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 6, Mitsutani is silent as to the on board battery charger including a comparator configured to compare the minimum value with the predetermined threshold.
 Kaneko includes a comparator (22) to compare the minimum value (Vr) with the predetermined threshold, or a reference value.
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko to the voltage sensor (171) of the on-board battery charger of Mitsutani in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 7, Mitsutani discloses that the on board battery charger includes a controller (170) configured to generate the command, as the controller (170) controls the state of the relay (332) (Mitsutani; FIGS. 4; ¶100).
Regarding claim 8, Mitsutani discloses a method for operating an automotive vehicle (Mitsutani; FIG. 1; ¶60). 
Mitsutani discloses an onboard battery charger (Mitsutani; FIGS. 4, 9-10) configured to be electrically connected with an off board AC grid, or an external power supply (402)– via a charging cable (300).  The charge cable (14) is connected between the automotive vehicle  and AC grid (402). The charge cable (300) includes a charge circuit interrupt device (CCID) (332) external to the automotive vehicle (Mitsutani; FIG. 4; ¶95).
Mitsutani discloses a controller (ECU 170) contained in the onboard battery charger of the automotive vehicle is configured to receive a detected output voltage (Vac) of an external power supply (402) (Mitsutani; FIG. 4; ¶108-109).  The ECU controls a state of a relay contained within a charge circuit interrupt device (CCID) (332), issuing a command to open contactors of the charge circuit interrupt device (Mitsutani; FIG. 4; ¶100). 
Mitsutani is silent as to the on board battery charger attenuating a fundamental component of a voltage signal associated with power form the AC grid to generate a signal that has a bias value corresponding to a voltage on the AC grid, and issuing a command to open the contactors in response to a minimum value of the signal being less than a predetermined threshold value.
Kaneko discusses a system for the switching of a power supply that includes a voltage detector (20) for detecting an input AC voltage that includes a low-pass filter (LPF) (21) – which is known to attenuate a signal – receiving an alternate current (Kaneko, FIG. 1 – ¶4). Although it is not explicitly stated that the AC source is from a grid, because Kaneko discloses receiving an alternate current from a source, it would be obvious for a person of ordinary skill in the art to use grid power, as taught by Mitsutani. Further, it should be noted that by the very definition, a low-pass filter attenuates a fundamental component of the received signal. In this case, the fundamental component is the frequency. The high frequency is passed through the LPF and attenuated (Kaneko, ¶21). Thus, Kaneko discusses attenuating a fundamental component of a voltage signal associated with power from the AC grid. Kaneko further discusses an input AC-detecting voltage Vr, corresponding to an effective voltage output from the LPF (21) (Kaneko, FIG. 1, Abstract and ¶21). For the above reasons, Kaneko is interpreted to disclose attenuating a fundamental component of a voltage signal associated with power from the AC grid to generate an AC signal that has a bias value corresponding to a voltage on the AC grid.
	Kaneko further discusses Vr being compared in a comparator (22) with a reference voltage value – or predetermined threshold. An input AC detection voltage indicating that the input AC is a normal value of less than the prescribed voltage is outputted to the control unit (5) (Kaneko, ¶9). The control unit (5) sends out a cut-off voltage to a gate to stop the switching operation (Kaneko; ¶10).
It would be obvious to one of ordinary skill for the control unit (170) of Mitsutani to send the cut-off signal detected within a voltage detector, corresponding to the voltage detector (171) of Mitsutani, as taught by Kaneko to the switches in the CCID of AAPA in order to open the switches and prevent current flow into the vehicle that would otherwise cause excessive current flows when in decline and prevent overcharging which can damage a vehicle (Kaneko, ¶1).
Regarding claim 9, Mitsutani teaches measuring the voltage signal using the voltage sensor (171) (Mitsutani; FIG. 4; ¶108).
Regarding claims 10 and 11, Mitsutani is silent as to attenuating the fundamental component of the voltage signal including filtering – specifically low-pass filtering – the fundamental component of the voltage signal.
Kaneko discloses a low-pass filter to attenuate a fundamental component of the voltage signal.  
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko to the voltage sensor (171) of the on-board battery charger of Mitsutani in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 12, Mitsutani is silent as to comparing the minimum value with the predetermined threshold.
Kaneko includes a comparator (22) to compare Vr with a reference value.
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko to the voltage sensor (171) of the on-board battery charger of Mitsutani in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 13, Mitsutani discloses an automotive vehicle (Mitsutani; FIG. 1; ¶60)., with a battery (150). It is well-known in the art that the battery included in a vehicle is a traction battery as evidenced by the applicant admitted prior art in FIGS. 1 and 2 of the present application. 
Mitsutani discloses an onboard battery charger (Mitsutani; FIGS. 4) configured to be electrically connected with an off board AC grid, or an external power supply (402)– via a charging cable (300).  The charge cable (14) is connected between the automotive vehicle  and AC grid (402). The charge cable (300) includes a charge circuit interrupt device (CCID) (332) external to the automotive vehicle (Mitsutani; FIG. 4; ¶95).
Mitsutani discloses a voltage sensor (171) configured to measure a voltage signal associated with power from the AC grid, or external power supply (402) (Mitsutani; FIG. 4; ¶108).
Mitsutani discloses a controller (ECU 170) contained in the onboard battery charger of the automotive vehicle is configured to receive a detected output voltage (Vac) of an external power supply (402) (Mitsutani; FIG. 4; ¶108-109).  The ECU controls a state of a relay contained within a charge circuit interrupt device (CCID) (332) to issue a command to open contactors of the charge circuit interrupt device (Mitsutani; FIG. 4; ¶100). 
Mitsutani is silent as to the on board battery charger including a filter configured to attenuate a fundamental component of a voltage signal to generate a signal that has a bias value corresponding to a voltage on the AC grid, a comparator configured to compare a minimum value of the signal with a predetermined threshold, and a controller configured to issue a command to open the contactors in response to a minimum value of the signal being less than a predetermined threshold value.
Kaneko discusses a system for the switching of a power supply that includes a voltage detector (20) for detecting an input AC voltage that includes a low-pass filter (LPF) (21) – which is known to attenuate a signal – receiving an alternate current (Kaneko, FIG. 1 – ¶4). Although it is not explicitly stated that the AC source is from a grid, because Kaneko discloses receiving an alternate current from a source, it would be obvious for a person of ordinary skill in the art to use grid power, as taught by Mitsutani. Further, it should be noted that by the very definition, a low-pass filter attenuates a fundamental component of the received signal. In this case, the fundamental component is the frequency. The high frequency is passed through the LPF and attenuated (Kaneko, ¶21). Thus, Kaneko discusses attenuating a fundamental component of a voltage signal associated with power from the AC grid. Kaneko further discusses an input AC-detecting voltage Vr, corresponding to an effective voltage output from the LPF (21) (Kaneko, FIG. 1, Abstract and ¶21). For the above reasons, Kaneko is interpreted to disclose attenuating a fundamental component of a voltage signal to generate an AC signal that has a bias value corresponding to a voltage on the AC grid.
	Kaneko further discusses Vr being compared in a comparator (22) with a reference voltage value – or predetermined threshold. An input AC detection voltage indicating that the input AC is a normal value of less than the prescribed voltage is outputted to the control unit (5) (Kaneko, ¶9). The control unit (5) sends out a cut-off voltage to a gate to stop the switching operation (Kaneko; ¶10).
It would be obvious to one of ordinary skill for the control unit (170) of Mitsutani to send the cut-off signal detected within a voltage detector, corresponding to the voltage detector (171) of Mitsutani, as taught by Kaneko to the switches in the CCID of AAPA in order to open the switches and prevent current flow into the vehicle that would otherwise cause excessive current flows when in decline and prevent overcharging which can damage a vehicle (Kaneko, ¶1). 
Regarding claim 16, Mitsutani is silent as to the filter being a low pass filter.
Kaneko discloses a low-pass filter to attenuate a fundamental component of the voltage signal.  
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko to the voltage sensor (171) of the on-board battery charger of Mitsutani in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani US20100318250A1 and Kaneko JPH10108451A in further view of Vinciarelli et al US5786992A.
Regarding claim 2, Mitsutani is silent as to the on board battery charger including a rectifier, a non-isolated DC-DC boost converter, and a voltage sensor connected between the rectifier and non-isolated DC-DC boost converter and configured to measure the voltage signal.
Vinciarelli discloses that it is known in the art to use the configuration of a rectifier and a non-isolated DC-DC boost converter in order to withdraw the maximum amount of possible power from an AC circuit. One example is illustrated in FIG. 1 which shows a rectifier 20 and a non-isolated DC-DC boost converter 10. Rectifier 20 is disclosed as outputting Vin (Vinciarelli, FIG. 1, Column 1, lines 25-50). Vinciarelli further discloses a reconfiguration controller 112 to measure Vin which shows that a voltage sensor is connected between the rectifier and the non-isolated DC-DC boost converter in order to measure the voltage signal output from the rectifier (Vinciarelli, Column 10, line 65). The claims as presently recited do not state what the sensor is used for, thus, the sensor as recited is interpreted as being any sensor that detects a voltage.
It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of Mitsutani in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24). 
	Regarding claim 3,  Mitsutani is silent as to the on board battery charger including an isolated DC-DC boost converter and power factor correction circuitry connected between the non-isolated DC-DC boost converter and isolated DC-DC boost converter.
	Vinciarelli teaches an isolated DC-DC converter (62) and power factor correction (PFC) controller integrated circuit (14). As illustrated in FIG. 1 of Vinciarelli, the PFC circuit (14) is arranged between the non-isolated DC-DC boost converter (10) and the isolated DC-DC converter (62). (Vinciarelli, FIG. 1).
	It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of AAPA in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24).
Regarding claim 14, Mitsutani is silent as to the on board battery charger including a rectifier, a non-isolated DC-DC boost converter, and a voltage sensor connected between the rectifier and non-isolated DC-DC boost converter and configured to measure the voltage signal.
Vinciarelli discloses that it is known in the art to use the configuration of a rectifier and a non-isolated DC-DC boost converter in order to withdraw the maximum amount of possible power from an AC circuit. One example is illustrated in FIG. 1 which shows a rectifier 20 and a non-isolated DC-DC boost converter 10. Rectifier 20 is disclosed as outputting Vin (Vinciarelli, FIG. 1, Column 1, lines 25-50). Vinciarelli further discloses a reconfiguration controller 112 to measure Vin which shows that a voltage sensor is connected between the rectifier and the non-isolated DC-DC boost converter in order to measure the voltage signal output from the rectifier (Vinciarelli, Column 10, line 65). The claims as presently recited do not state what the sensor is used for, thus, the sensor as recited is interpreted as being any sensor that detects a voltage.
It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of Mitsutani in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24).
	Regarding claim 15, Mitsutani is silent as to the on board battery charger including an isolated DC-DC boost converter and power factor correction circuitry connected between the non-isolated DC-DC boost converter and isolated DC-DC boost converter.
	Vinciarelli teaches an isolated DC-DC converter (62) and power factor correction (PFC) controller integrated circuit (14). As illustrated in FIG. 1 of Vinciarelli, the PFC circuit (14) is arranged between the non-isolated DC-DC boost converter (10) and the isolated DC-DC converter (62). (Vinciarelli, FIG. 1).
It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of AAPA in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani US20100318250A1 in view of Kaneko JPH10108451A as evidenced by Kwon et al. US20190332322A1 .
Regarding claim 17, Mitsutani is silent as to the on board battery charger further including a set-reset latch configured to receive input from the comparator and generate output for the controller.
It is common practice to provide a logic gate or set/reset unit to a comparator in order to generate an output for the controller. Kwon provides one of many examples and includes a comparison unit 131 and a set/reset determination unit 132 in control logic 130 (Kwon, FIG. 3, ¶[99]). The control logic 130 controls circuit 120. 
It would be obvious to provide the set/reset determination unit of Kwon to generate a logical output for the ECU (170) of Mitsutani.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859